DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “flexible sheet or “element” to be positioned” must be shown or the feature(s) canceled from the claim(s) 1, 9, and 13.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 
Claim Objections
Claims 9-15 is objected to because of the following informalities.  Claim 9 recites that “…whereby light passes through the flexible sheet and the imaging oil” but there are no recited elements in the claim to bring forth this claimed light.  Claim 12 recites “…the sheet is positioned to form a nip area between the sheet and the photoconductive surface, and wherein imaging oil… without air pockets due to capillary action an action.” The claim “claims” a condition that does not occurs.  Further, it is unclear how these listed elements: sheet, surface, and oil, which are standard conventional elements are preforming this non-occurring action.
Regarding claims 9 and 13 recite a sheet element that contacts the imaging oil and the photoconductive surface.  This configuration has not been found.  However, it is unclear how this configuration functions.  The sheet is supposedly in contact with a rotating photoconductive surface and does not rotate through the development, transfer and cleaning sections.  It is unclear how the imaging oil is applied.   Does the sheet rub against the photoconductive surface while it rotates through the writing/exposing region?  When does the sheet or element change its contact position?  What function does this sheet or element have on writing/exposing?
Appropriate correction is required.

Allowable Subject Matter
Claims 1-15 contain allowable subject matter.
Response to Arguments
Applicant's arguments filed 2/9/2022 have been fully considered but they are not persuasive.
The allowability of the claims may be withdrawn based on answers to claim objections. 
The claims remain objected to as discussed above.   Nurial and Nadler teach wet developing system.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Labelle can be reached on 517-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 

/QUANA GRAINGER/Examiner, Art Unit 2852                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    

QG